DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, drawn to an electrochemical sensor in the reply filed on October 3, 2022 is acknowledged.
Claim Objections
Claim(s) 2 and 10 is/are objected to because of the following informalities:
Claim 2, line 3: “than” should be “as”
Claim 10, line 3: “different than” should be “different from”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (J-G Choi, Electrophoretron: a new method for enhancing resolution in electrokinetic separations; Journal of Chromatography A, 2001, 924, page 53-58) in view of Mellors (U.S. Patent Pub. 2018/0158662).
Regarding claim 1, Choi teaches a cyclic capillary electrophoresis CE device (Fig. 1; page 54, Col. 2, para. 2, lines 1-3: the equipment required to perform cyclic electroosmotic flow in the electrophoretron) comprising a capillary channel forming a loop that is closed (Fig. 1; page 54, Col. 2, para. 2, lines 3-4: it consisted of a closed-loop capillary column), the capillary channel comprising: 
an inner half (Fig. 1: as annotated, the right half inside of the capillary) facing toward a space enclosed by the loop (Fig. 1: indicating the inner half facing toward the space enclosed by the loop), the inner half having an inner wall surface of a first charge density (the right inner surface wall of the capillary is deemed to be the inner wall surface of the inner half; page 54, Col. 2, para. 1, lines 2-3: upon application of a voltage between the two electrodes, electroosmosis is generated; here the voltage application would inevitably result in a charge density of the right inner surface wall of the capillary); and

    PNG
    media_image1.png
    550
    863
    media_image1.png
    Greyscale

an outer half (Fig. 1: as annotated, the left half inside of the capillary) facing away from the space enclosed by the loop (Fig. 1: indicating the outer half facing away the space enclosed by the loop), the outer half having an inner wall surface of a second charge density (the left inner surface wall of the capillary is deemed to be the inner wall surface of the outer half; page 54, Col. 2, para. 1, lines 2-3: upon application of a voltage between the two electrodes, electroosmosis is generated; here the voltage application would inevitably result in a charge density of the left inner surface wall of the capillary).

Choi does not disclose a difference between the first and the second charge densities exists or can be turned on, and the difference is configured to create a smaller average electroosmotic flow velocity in the inner half than in the outer half.
However, Mellors teaches microfluidic devices ([0003] line 1) for chemical separations by electrophoresis (title).  The difference in electroosmotic mobility can be achieved by chemically modifying one, or both, of the associated channel segments so as to produce different surface charge densities and hence different electroosmotic mobilities ([0147] lines 13-16), which can also be modified by coating a channel wall with electrically neutral polymer films, thereby increasing the effective fluid viscosity within the electrical double layer at the wall ([0147] lines 20).  Thus, Mellors teaches a different charge density can be turned on for achieving different electroosmotic mobility ([0147] lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi by turning on a difference between the first and the second charge densities to create a smaller average electroosmotic flow velocity in the inner half than in the outer half as suggested by Mellors because precise control of EOF is to obtain better resolution in CE (Choi, page 53, Col. 2, para. 1, last three lines) and thus the approach of achieving different electroosmotic mobilities would provide ways to control EOF for better resolution in CE.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Further, the designation “wherein a difference between the first and the second charge densities can be turned on, and wherein the difference is configured to create a smaller average electroosmotic flow velocity in the inner half than in the outer half” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Choi in view of Mellors teaches all structural limitations of the presently claimed cyclic capillary electrophoresis device which has an inner wall surface of both the inner half and the outer half having a charge density, and thus the charge density in each of the inner half and the outer half can be turned on to have different charge densities and average electroosmotic flow velocities, for example, the average electroosmotic flow velocity in the inner half being smaller than that in the outer half.

Regarding claim 2, the designation “wherein the difference is configured to achieve a same migration time to close the loop for an analyte in the inner half than for the same analyte in the outer half” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, as applied to claim 1, Choi in view of Mellors teaches all structural limitations of the presently claimed cyclic capillary electrophoresis device that is capable of creating a smaller average electroosmotic flow velocity in the inner half than in the outer half, and thus achieving a same migration time for an analyte in the inner half and the outer half.

Regarding claim 3, Choi teaches the inner wall surface of the outer half is negatively charged or can be turned on to become negatively charged (page 54, Col. 2, para. 2, lines 17-20: the fused-silica capillary having the uncoated capillary wall was negatively charged).

Regarding claim 5, Choi teaches the cyclic capillary electrophoresis device is a microfluidic device (page 58, Col. 1, para. 1, lines 17-18: this advantage might be best realized on a microchip).

Regarding claim 6, the designation “wherein the difference is configured to achieve a same migration time to close the loop for an analyte in the inner half as for the same analyte in the outer half” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, as applied to claim 1, Choi in view of Mellors teaches all structural limitations of the presently claimed cyclic capillary electrophoresis device that is capable of creating a smaller average electroosmotic flow velocity in the inner half than in the outer half, and thus achieving a same migration time for an analyte in the inner half and the outer half.

Regarding claim 7, Choi teaches wherein the inner wall surface of the outer half is negatively charged or can be turned on to become negatively charged (page 54, Col. 2, para. 2, lines 17-20: the fused-silica capillary having the uncoated capillary wall was negatively charged).

Regarding claim 9, Choi teaches a first charge-inducing structure (Fig. 1: as annotated, the left part of the capillary in the outer half) configured to be turned on to induce charges on at least part of the inner wall surface of the inner half (page 54, Col. 2, para. 1, lines 2-3: upon application of a voltage between the two electrodes, electroosmosis is generated; here the voltage application would inevitably induce charges on the inner wall surface that is charge-inducing of the inner half) and a second charge-inducing structure (Fig. 1: as annotated, the right part of the capillary in the inner half) configured to be turned on to induce charges on at least part of the inner wall surface of the outer half (page 54, Col. 2, para. 1, lines 2-3: upon application of a voltage between the two electrodes, electroosmosis is generated; here the voltage application would inevitably induce charges on the inner wall surface that is charge-inducing of the outer half).
Further, the designations “configured to be turned on to induce charges on at least part of the inner wall surface of the inner half” and “configured to be turned on to induce charges on at least part of the inner wall surface of the outer half” are deemed to be functional limitations in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Choi in view of Mellors teaches all structural limitations of the presently claimed cyclic capillary electrophoresis device which has a first charge-inducing structure in the inner half and a second charge-inducing structure in the outer half of the capillary, and thus both charge-inducing structures are capable of being turned on to induce charges on both inner wall surfaces of the inner half and the outer half.

Regarding claim 12, Choi teaches wherein the capillary channel has at least two turns (Fig. 1: indicating the capillary column having at least two turns along the loop).
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Mellors, and further in view of Schneider (U.S. Patent Pub. 2004/0091943).
Regarding claims 4 and 8, Choi and Mellors disclose all limitations of claims 1 and 7 as applied to claims 1 and 7.  Choi and Mellors do not explicitly disclose wherein the difference is such that the first charge density is closer to being neutral than the second charge density.
However, Schneider teaches separation methods by performing capillary electrophoresis ([0014] lines 1-3).  Regulating the magnitude of electroosmotic flow (EOF) significantly affects the electroelution method ([0170] lines 1-3).  For example, EOF along glass silicate surfaces can be substantially reduced by silanizing them with a neutral silane reagent ([0171] lines 3-5).  The magnitude of EOF can be further controlled using silanizing reagents that include positively or negatively charged groups; positively charged coatings can be used to nullify surface negative charges to give a net surface charge of zero, so that EOF approaches zero ([0171] lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi and Mellors by adjusting the difference between the first charge density and the second density as taught by Schneider so that the first charge density is closer to being neutral than the second charge density because precise control of EOF is to obtain better resolution in CE (Choi, page 53, Col. 2, para. 1, last three lines) and thus the approach of regulating EOF by neutral silane reagents or those including positively or negatively charged groups disclosed in Schneider would provide ways to control EOF for better resolution in CE.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Mellors, and further in view of Hayes (WO 00/28315).
Regarding claims 10 and 11, Choi and Mellors disclose all limitations of claim 1 as applied to claim 1.  Choi further discloses wherein the inner wall surface of the inner half has a first material composition and the inner wall surface of the outer half has a second material composition (the inner wall surface of both the inner half and the outer half must have their own material compositions).
Choi and Mellors do not explicitly disclose the first material composition is different than the second material composition (claim 10) or wherein one of the inner wall surface of the inner half or of the outer half comprises Al2O3 or TiO2, and optionally SiO2, and the other of the inner wall surface of the inner half or the outer half comprises SiO2 (claim 11).
However, Hayes teaches a device in the field of electroosmosis and electrophoresis for controlling the movement of fluids in a capillary channel used in chemical systems for separation, reactions, or analysis (page 1, lines 5-7).  The device includes capillary channel 170 defined by the substrate 160 (Fig. 2; page 15, lines 3-4).  The substrate of the device can be a ceramic, silica, fused silica, quartz, a silicate, a titanate, a metal oxide, a nitride, silicon, titanium dioxide, and the like (page 15, lines 6-8).  For example, coating silicate with titanium dioxide (TiO2) and then reacting that surface with organosilanes forms an uncharged, stable surface (page 21, lines 21-22).  Thus, Hayes teaches a different material composition, titanium dioxide coated silicate capillary, from the uncoated negatively charged capillary wall (Choi, page 54, Col. 2, para. 2, lines 19-20), which is an uncharged stable surface (Hayes, page 21, lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi and Mellors by incorporating TiO2 to coat silicate surface of one of the inner wall surface of the inner or outer half as taught by Hayes because coating silicate with TiO2 would provide a different charge density, e.g., uncharged coated capillary wall, that is different from the negatively charged uncoated capillary wall (Hayes, page 21, lines 21-22; Choi, page 54, Col. 2, para. 2, lines 19-20), for controlling EOF.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).  The combined Choi, Mellors, and Hayes would necessarily result in one of the inner wall surface of the inner half or of the outer half comprising TiO2 (i.e., TiO2 treated silicate) and the other of the inner wall surface of the inner half or the outer half comprising SiO2 (i.e., uncoated capillary wall of fused-silica column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795